DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-10 are pending in this amended application.

Claim Rejections - 35 USC § 103
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura, US Pub 2017/0039005 in view of Yun et al. [hereafter Yun], US Pub 2017/0192727.
            As to claim 1 [independent], Takemura teaches a print system [fig. 1, element 100; 0014  Takemura teaches image printing system 100] comprising a first print apparatus [fig. 1, element 1a; 0015], a second print apparatus [fig. 1, element 1b; 0015] configured to communicate with the first print apparatus [fig. 1, elements 1-1, 1-2 & fig. 7; 0020, 0014-0115  Takemura teaches that the first and second printers 1a-b communicate with each other (see at least para., 0117)], and a server [fig. 1, element 32; 0018] configured to communicate with the first print apparatus and the fig. 1, elements 1, 32 & fig. 3; 0018  Takemura teaches the server 32 communicates with the first and second printers (see further fig. 3)], wherein
             the first print apparatus [fig. 1, element 1a; 0015] 
             receives print job data from a terminal device and stores the received print job data [fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032  Takemura teaches that the first printer 1a received print data from the client PC 2 via server 32 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process], 
             the server [fig. 1, element 32; 0018]   
             transmits screen information that is information on a screen associated with printing based on the print job data, which is stored in the first print apparatus and is not transmitted from the server (fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032  Takemura teaches that the first printer 1a received print data from the client PC 2 via server 32 and either temporarily or permanently stores the received print data in its memory, then performs printing process, because when the printer receives print data, it has to either store the received print data temporarily or permanently in its memory, then execute printing process), to the second print apparatus [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b], and 
             the second print apparatus [fig. 1, element 1b; 0015]
             displays, based on the screen information received from the server, the screen [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b] and, when a print instruction operation is performed on the displayed screen [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the second printer 1b received the print job and instructed to perform print data processing task], 
             Takemura doesn’t teach receives the print job data stored in the first print apparatus from the first print apparatus and executes printing based on the received print job data, wherein the first print apparatus is different from the second print apparatus.
              Yun teaches receives the print job data stored in the first print apparatus from the first print apparatus [fig. 23; 0299-0307, 0308  Yun teaches that the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310] and executes printing based on the received print job data [fig. 23; 0299-0307, 0308  Yun teaches that the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310 and perform print processing task to print the received print data on physical sheet], wherein the first print apparatus is different from the second print apparatus [fig. 23, elements 2310, 2320; 0299  Yun teaches that the first printer 2310 distinct/separate from the second printer 2320].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yun teaching to receive the print data stored in first printer and to select second printer positioned nearby from a user position to modify Takemura’s teaching to select and access second printer to its storage locations when identification information is input by the user, and retrieves image data from one of the locations. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to execute a process for forming an image in an improved manner, and thus reduces memory load, and enhances image data security.
             
              As to claim 2 [dependent from claim 1], Takemura teaches wherein the second print apparatus [fig. 1, element 1b; 0015] 
               transmits print instruction request information for64 requesting a print instruction to the server when a print instruction operation is performed on the displayed screen [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the second printer 1b transmitted the print instruction to the server 32, and in response it received the print data from the server 32 and instructed to perform print data processing task], 
               the server [fig. 1, element 32; 0018]
               transmits print instruction information indicating the print instruction to the second print apparatus when the server receives the print instruction request fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b], and 
               Yun teaches the second print apparatus 
               receives the print job data stored in the first print apparatus from the first print apparatus when the second print apparatus receives the print instruction information from the server, and executes printing based on the received print job data [fig. 23; 0299-0307, 0308  Yun teaches that the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310 and perform print processing task to print the received print data on physical sheet].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yun teaching to receive the print data stored in first printer and to select second printer positioned nearby from a user position to modify Takemura’s teaching to select and access second printer to its storage locations when identification information is input by the user, and retrieves image data from one of the locations. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to execute a process for forming an image in an improved manner, and thus reduces memory load, and enhances image data security.

As to claim 3 [dependent from claim 1], Yun teaches wherein the second print apparatus 
              receives, based on print instruction information indicating a print instruction generated by a program included in the screen information [figs. 16-18; 0265-0277  Yun teaches that the user has inputted print instruction on screen], the print job data stored in the first print apparatus from the first print apparatus and executes printing based on the received print job data when a print instruction operation is performed on the displayed screen [fig. 23; 0299-0307, 0308  Yun teaches that the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310 and perform print processing task to print the received print data on physical sheet]. 
               Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yun teaching to receive the print data stored in first printer and to select second printer positioned nearby from a user position to modify Takemura’s teaching to select and access second printer to its storage locations when identification information is input by the user, and retrieves image data from one of the locations. The suggestion/motivation for doing so would have been benefitted to the user to provide a technique to execute a process for forming an image in an improved manner, and thus reduces memory load, and enhances image data security.

             As to claim 4 [dependent from claim 1], Takemura teaches wherein65 the screen corresponds to a selection screen for selecting the print job data [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b], and
             receives, from the terminal device, print job associated information associated with the print job data transmitted from the terminal device [fig. 1, elements 23, 32, 1 & fig. 3; 0020-0025, 0032  Takemura teaches that the server 32 received print data from the client PC 2, and the first printer 1a received the print data via server 32], and
               the server [fig. 1, element 32; 0018]
               generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the second print apparatus [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b]. 

            As to claim 5 [dependent from claim 1], Takemura teaches wherein the screen corresponds to a selection screen for selecting the print job data [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list screen which is displayed on a screen of the second printer 1b],
fig. 1, element 1a; 0015] 
              transmits, to the server, print job associated information associated with the print job data received from the terminal device [fig. 3; 0040  Takemura teaches that the printer 1a transmitted the print job associated information to the server 32], and 
             the server [fig. 1, element 32; 0018]
             generates, based on the received print job associated information, the selection screen and transmits screen information of the generated selection screen to the second print apparatus [fig. 3; 0036-0037, 0040 Takemura teaches that the server 32 transmitted the screen information to the second printer 1b based on the print data association information suggested in paras., 0036-0037].  
 
              As to claim 7 [dependent from claim 1], Takemura teaches wherein the second print apparatus [fig. 1, element 1b; 0015]
                receives an input of authentication information performed by a user and transmits the received authentication information to the server [fig. 3, act 201; abstract, 0011, 0021, 0028-0032, 0039  Takemura teaches that the second printer 1b received user ID and password and performed the authentication process], and 
                the server [fig. 1, element 32; 0018]
                performs, based on the received authentication information, user authentication, and transmits screen information to the second print apparatus when the user authentication is successfully performed [fig. 3, act 201; 0036-0037, 0039-0040  Takemura teaches that the second printer 1b received user ID and password and performed the authentication process, and the server 32 transmitted the screen information to the second printer 1b based on the print data association information suggested in paras., 0036-0037, when the authentication process has performed successfully as the user has been authenticated successfully] and does not transmit the screen information to the second print apparatus when the user authentication fails [0036-0037, 0039-0040  Takemura teaches that the printer 1b received user ID and password and performed the authentication process, and the server 32 obviously will not transmitted the screen information to the second printer 1b, when the authentication process hasn’t performed successfully as the user hasn’t been authenticated as an authorized user].

             As to claim 8 [dependent from claim 7], Takemura teaches wherein the server [fig. 1, element 32; 0018]
              transmits, to the second print apparatus, screen information of a screen associated with printing based on print job data of a user of which user authentication is successfully performed [fig. 3, acts 20-21, 204 & step 4; 0040  Takemura teaches that the server 32 transmitted the screen information and the second printer 1b received the transmitted screen information that can be interpreted as the print job list which is displayed on a screen of the second printer 1b], and 
             the second print apparatus [fig. 1, element 1b; 0015]  
             receives, from the first print apparatus, the print job data of the user of which the user authentication is successfully performed among the print job data stored in the first print apparatus [fig. 23; 0024, 0299-0307, 0308  Yun teaches that the authentication is performed, and then the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310 and perform print processing task to print the received print data on physical sheet] and executes printing based on the received print job data when a print instruction operation is performed on the displayed screen [fig. 23; 0024, 0299-0307, 0308  Yun teaches that the second printer 2320 received the print data stored in the first printer 2310 from the first printer 2310 and perform print processing task to print the received print data on physical sheet].            

             As to claim 9 [independent], However, the independent claim 9 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 9 would be rejected based on same rationale as applied to the independent claim 1. 

             As to claim 10 [independent], However, the independent claim 10 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claim 10 would be rejected based on same rationale as applied to the independent claim 1. 

Allowable Subject Matter
5.          Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.          The following is an examiner’s statement of reasons for allowance: 
               The dependent claim 6 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein66 the first print apparatus includes a plurality of first print apparatuses, the plurality of first print apparatuses transmit, to the server, print job associated information associated with the print job data received from the terminal device, the second print apparatus transmits, to the server, the print job associated information associated with the print job data received from the terminal device, and the server generates, based on the received print job associated information, the selection screen and transmits the screen information of the generated selection screen to the second print apparatus”, in combination with all other limitations as claimed.
Response to Arguments
7.          Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new prior reference(s) is/are being employed in this current rejection and the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/HARIS SABAH/Examiner, Art Unit 2674